 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          SMARTEK21, LLC,
 8                              Plaintiff,
                                                         C17-1798 TSZ
 9               v.
                                                         MINUTE ORDER
10        VISIKARD, INC,
11                              Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    A telephonic conference is SET for May 14, 2019, at 11:00 a.m. to address
14
   the pending motions for attorney fees and for entry of judgment to which no responses
   have been filed. Additionally, the parties shall be prepared to address the Trial date and
15
   related dates and deadlines. Counsel shall arrange a conference call among themselves
   and then contact the Court at (206) 370-8830.
16
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 10th day of May, 2019.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
